Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 21,
2018




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-01013-CV

       HELMERICH & PAYNE INC., AND HELMERICH & PAYNE
           INTERNATIONAL DRILLING CO., Appellants

                                          V.

      SCHLUMBERGER TECHNOLOGY CORPORATION, Appellee

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                  Trial Court Cause No. 17-DCV-241894A


                  MEMORANDUM                      OPINION

      This is an appeal from a judgment signed December 22, 2017. On June 11,
2018, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion states the parties agree to bear their own costs.

      The motion is granted and the appeal is dismissed.

                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby